EXHIBIT 10.40

EXECUTION VERSION

TERMINATION AND MUTUAL RELEASE AGREEMENT

This Termination and Mutual Release Agreement (this “Agreement”) is made and
entered into as of the 5th day of June, 2012 (the “Effective Date”), by and
among Broadridge Financial Solutions, Inc. (“Broadridge Financial”), Ridge
Clearing & Outsourcing Solutions, Inc. (“Ridge”), Broadridge Financial Solutions
(Canada) Inc., (“Broadridge Canada” and, together with Broadridge Financial and
Ridge, collectively “Broadridge”), Penson Worldwide, Inc. (“PWI”), Penson
Financial Services, Inc. (“PFSI”) and Penson Financial Services Canada Inc.
(“PFSC” and, together with PWI and PFSI, collectively “Penson”) (Broadridge,
PWI, PFSC and PFSI is referred to each as a “Party” and collectively, as the
“Parties”).

RECITALS:

WHEREAS, Broadridge Financial and PWI entered into that certain Master Services
Agreement dated as of November 2, 2009, as amended from time to time prior to
the date hereof (as amended, the “MSA”);

WHEREAS, Broadridge Financial and PWI agreed to cause their respective
affiliates to enter into schedules governed by the terms of the MSA (including,
without limitation, any and all attachments thereto, each a “Schedule” and
collectively, the “Schedules,” and the MSA, the Schedules and all attachments
and other documents, agreements and instruments related thereto referred to as
the “MSA Documents”), by which certain affiliates of Broadridge (the “Ridge
Local Affiliates”) would provide certain services to certain affiliates of PWI,
including PFSI and PFSC, (the “Penson Local Affiliates”) in Canada, the United
States and the United Kingdom1;

WHEREAS, Broadridge, the Ridge Local Affiliates, Penson and the Penson Local
Affiliates (each of the foregoing, an “MSA Party,” and, collectively, the “MSA
Parties”) did enter into certain Schedules to provide certain services, which
are governed by the terms of the MSA;

WHEREAS, PFSI has advised Broadridge that it has been directed by FINRA to enter
into a transaction that calls for the transfer of customer accounts to a new SEC
registered broker-dealer by June 8, 2012 or FINRA will seriously consider asking
PFSI to accede to a SIPC liquidation, thereby triggering a termination of
certain Schedules under the MSA Documents (the “FINRA Letter”);

WHEREAS, as a result of the FINRA Letter noted above, PFSI and Penson have
determined that a termination of the MSA documents is imminent and unavoidable;

 

1 

All capitalized terms not defined herein shall have the meanings given to them
in the MSA Documents.



--------------------------------------------------------------------------------

WHEREAS, Broadridge Financial has agreed, at the request of Penson, which has
advised Broadridge that it is acting in furtherance of the FINRA Letter, to
transfer (the “Ridge Transaction”) the equity interests in Ridge to Apex
Clearing Holdings LLC (“Newco”);

WHEREAS, Penson has informed Broadridge that subsequent to completion of the
Ridge Transaction, in furtherance of the FINRA Letter, it intends to transfer to
Ridge certain correspondent clearing contracts, and related underlying customer
accounts, including those of PFSI (collectively, the “Transferred Accounts”),
which prior to the date hereof were supported indirectly through the services
provided by Broadridge and the Ridge Local Affiliates pursuant to the MSA
Documents (the “Acquisition Transaction”);

WHEREAS, Broadridge has determined, despite the imminent termination of those
Schedules (the “Terminating Schedules”) pursuant to which certain of the Ridge
Local Affiliates provide services to certain of the Penson Local Affiliates in
the United States and the United Kingdom, to allow the termination of such
Terminating Schedules on the terms and conditions hereof without triggering the
full termination damages described in Section 3 hereof;

WHEREAS, Penson has determined that it is in the best interests of Penson and
its customers that Broadridge and the Ridge Local Affiliates cooperate in
transferring the Transferred Accounts and to continue to provide services
related to such Transferred Accounts; and

WHEREAS, Ridge has requested that Broadridge and the Ridge Local Affiliates
provide services to Ridge in the United States similar to those governed by the
MSA Documents pursuant to a new services contract with Ridge in form and
substance acceptable to Broadridge and Ridge (the “New Services Agreement”)
concurrent with or immediately following the transfer of the Transferred
Accounts.

NOW THEREFORE, in consideration of the terms and conditions set forth herein,
and other good and valuable consideration, the receipt and sufficiency of which
are hereby acknowledged, and intending to be legally bound hereby, the Parties
agree as follows:

Section 1. Termination of Agreements. On the terms of and subject to the
conditions set forth in this Agreement, and effective as of the Effective Date,
the Parties hereby terminate each of the Terminating Schedules and acknowledge
and agree that, except as otherwise expressly provided in this Agreement, no
Party has any further obligations or shall derive any consideration or other
benefit under any of the Terminating Schedules.

Section 2. Termination of Broadridge Seller Note. Broadridge agrees that,
subject to and conditioned upon the occurrence of the Closing (as defined
below), and subject to the terms of Section 8 hereof, that certain Amended and
Restated Seller Note, dated effective as of July 1, 2011 (the “Broadridge Seller
Note”), in the original principal amount of $20,578,155, shall be cancelled and
all obligations of PWI under the Broadridge Seller Note, including but not
limited to any liabilities with respect to legal, accounting or other expenses
or reimbursements, are hereby discharged and released in full.

 

2



--------------------------------------------------------------------------------

Section 3. Transition Assistance. Notwithstanding anything in Section 1 above or
in the MSA Documents, (a) Penson agrees that it will assist in the transfer of
Transferred Accounts to Ridge, as may be reasonably requested by Broadridge
subsequent to the date hereof; and (b) Broadridge agrees that, notwithstanding
anything to the contrary in any MSA Documents, it will allow Penson continued
use of, and will continue to provide to Penson, without charge, the Software and
Services pursuant to the MSA Documents, as necessary to enable Penson to
complete the orderly transfer of Transferred Accounts and related assets in
accordance with all applicable legal and regulatory requirements.

Section 4. Termination Claims. Broadridge contends that as a result of the
termination of the Terminating Schedules, it has incurred and suffered and has
the right to assert claims, including for Damages, against PWI and PFSI in an
amount not less than $87 million (the “Termination Claims”). Penson disputes the
Termination Claims and contends that it possesses valid defenses to such claims.
The Parties now desire and intend to settle, compromise and resolve the
Termination Claims on the terms set forth herein, subject to the terms of
Section 8 hereof, and to that end, enter into this Agreement and the Releases
contained in Section 7 hereof.

Section 5. Remaining MSA Termination Claims. In order to induce Broadridge to
enter into this Agreement, to agree to the termination of the Terminating
Schedules, and to waive certain of its rights, claims and interests under the
MSA Documents, the parties agree that from and after the Effective Date, subject
to the terms of Section 8 hereof, Broadridge’s claims in respect of the MSA
Documents shall be limited to an aggregate of $20 million and shall be further
limited solely to those claims that Broadridge may have against PFSC in
connection with the termination of the MSA Documents to the extent related to
PFSC (the “Remaining MSA Termination Claims”), which the parties acknowledge
shall not be subject to the Releases contained in Section 7 hereof, and PFSC
shall not release any of its defenses with respect to the Remaining MSA
Termination Claims, which the parties acknowledge shall not be subject to the
Releases contained in Section 7 hereof.

Section 6. Conditions Precedent to Closing. The effectiveness of this Agreement
is subject to and conditioned on the satisfaction of each of the following
conditions precedent (or waiver by the Party entitled to the benefit of such
condition precedent) (the time of such satisfaction or waiver of all of the
following conditions is referred to herein as the “Closing”), and thereafter
this Agreement shall be binding upon and inure to the benefit of the Parties and
their respective successors and assigns. Penson agrees that the failure to
satisfy any of the conditions set forth in this Agreement shall in no way affect
or impair the obligations of any Party or be construed as a waiver by any Party
of any of Broadridge’s rights under any of the MSA Documents or hereunder.

(a) Broadridge shall have received each of the following:

(i) this Agreement, duly authorized, executed and delivered by PWI, PFSC and
PFSI;

(ii) written confirmation from Penson, in a form reasonably acceptable to
Broadridge, that the Acquisition Transaction has closed;

 

3



--------------------------------------------------------------------------------

(iii) written confirmation from Penson, in a form reasonably acceptable to
Broadridge, that Penson consents to Broadridge’s entry into the New Services
Agreement with Ridge concerning the Transferred Accounts;

(iv) written confirmation from Penson that Newco has received all expected
equity contributions from Apex Clearing Solutions LLC (or an affiliate thereof);

(v) the New Services Agreement, fully executed, authorized and delivered by
Ridge; and

(vi) such other agreements, documents, instruments and certificates as
Broadridge may reasonably request related to the transactions contemplated by
this Agreement and the Acquisition Transaction.

(b) Penson shall have received each of the following or the following shall have
occurred (as applicable):

(i) this Agreement, duly authorized, executed and delivered by Broadridge;

(ii) written confirmation from Broadridge that it consents to the Acquisition
Transaction; and

(iii) the Acquisition Transaction has closed.

Section 7. Releases.

(a) In consideration of Broadridge’s execution of this Agreement, subject to and
conditioned upon the occurrence of the Closing, Penson, on behalf of itself, the
Penson Local Affiliates, and their respective current and former agents,
servants, officers, directors, shareholders, employees, subsidiaries, divisions,
branches, units, affiliates, parents, attorneys, successors, predecessors,
heirs, personal representatives, and assigns, and any other party, person or
entity claiming under or through Penson and the Penson Local Affiliates, but in
no event including Ridge or Newco (each, a “Penson Party” and collectively, the
“Penson Parties”), hereby generally, irrevocably and forever releases,
discharges and acquits Broadridge and the Ridge Local Affiliates and their
respective current and former agents, servants, officers, directors,
shareholders, employees, subsidiaries, divisions, branches, units, affiliates,
parents, attorneys, successors, predecessors, heirs, personal representatives,
and assigns (each, a “Broadridge Party” and collectively, the “Broadridge
Parties”), to the fullest extent permitted by law, from all manners of action,
causes of action, judgments, executions, debts, demands, rights, damages, costs,
expenses and claims of every kind, nature, and character whatsoever, whether in
law or in equity, whether based on contract (including, without limitation,
quasi-contract or estoppel), statute, regulation, tort (including, without
limitation, intentional torts, fraud, misrepresentation, defamation, breaches of
alleged fiduciary duty, recklessness, gross negligence, or negligence) or
otherwise,

 

4



--------------------------------------------------------------------------------

accrued or unaccrued, known or unknown, matured, unmatured, liquidated or
unliquidated, certain or contingent, that such releasing Penson Party ever had
or claimed to have or now has or claims to have presently or at any future date,
against any Broadridge Party arising under or related to any matter or thing
whatsoever, including, without limitation, the Broadridge Seller Note, the MSA
Documents and their negotiation, execution, performance, any breaches thereof,
or their termination and the relationship between Broadridge and Penson;
provided, however, that (A) neither of the Acquisition Transaction nor the New
Services Agreement (including their respective terms and conditions and the
transactions contemplated thereby) shall affect the rights, interests and
obligations of the Parties under this Agreement; (B) this release shall not
release Broadridge from any obligations under this Agreement; and (C) nothing
under this Agreement shall affect the rights, interests and obligations of the
parties under either of the Acquisition Transaction or the New Services
Agreement. Notwithstanding anything contained in this Agreement to the contrary,
PFSC retains and preserves any and all defenses that PFSC may have against the
Remaining MSA Termination Claims under the MSA Documents or under applicable
law.

(b) In consideration of Penson’s execution of this Agreement, subject to and
conditioned upon the occurrence of the Closing, Broadridge, on behalf of itself
and the Broadridge Parties (but not including Newco for any purpose of this
paragraph b), hereby generally, irrevocably and forever releases, discharges and
acquits the Penson Parties, to the fullest extent permitted by law, from all
manners of action, causes of action, judgments, executions, debts, demands,
rights, damages, costs, expenses and claims of every kind, nature, and character
whatsoever, whether in law or in equity, whether based on contract (including,
without limitation, quasi-contract or estoppel), statute, regulation, tort
(including, without limitation, intentional torts, fraud, misrepresentation,
defamation, breaches of alleged fiduciary duty, recklessness, gross negligence,
or negligence) or otherwise, accrued or unaccrued, known or unknown, matured,
unmatured, liquidated or unliquidated, certain or contingent, that such
releasing Broadridge Party ever had or claimed to have or now has or claims to
have presently or at any future date, against any Penson Party arising under or
related to any matter or thing whatsoever, including, without limitation, the
Broadridge Seller Note, the MSA Documents and their negotiation, execution,
performance, any breaches thereof, or their termination and the relationship
between Broadridge and Penson; provided, however, that (A) neither of the
Acquisition Transaction nor the New Services Agreement (including their
respective terms and conditions and the transactions contemplated thereby) shall
affect the rights, interests and obligations of the Parties under this
Agreement; (B) this release shall not release Penson from any obligations under
this Agreement; (C) this release shall not release PFSC from the Remaining MSA
Termination Claims; (D) nothing under this Agreement shall affect the rights,
interests and obligations of the parties under either of the Acquisition
Transaction or the New Services Agreement, or under any other new commercial
arrangements between any Penson Party and either Ridge or Newco that become
effective at any time from and after the Closing; and (E) this clause (b),
including the release, discharge and acquittal set forth herein, shall not apply
to, or limit the rights, claims, remedies, indemnities or causes of action of,
Ridge for periods of time, or claims, indemnities or rights arising, at or after
the closing of the Ridge Transaction, including all rights of Ridge under the
Assignment and Assumption Agreement dated as of May 31, 2012, by and among PFSI
and Newco (the “Assignment Agreement”), and related transaction documents.

 

5



--------------------------------------------------------------------------------

(c) In entering into this Agreement, the Parties, and each of them, expressly
waive any and all rights that they have or may have under California law
(including California Civil Code Section 1542) or under any other similar state
or federal statute or under any common law principle that is of similar effect
as California Civil Code Section 1542. California Civil Code Section 1542
provides as follows:

A general release does not extend to claims which the creditor does not know or
suspect to exist in his or her favor at the time of executing the release, which
if known by him or her must have materially affected his or her settlement with
the debtor.

The consequences of the foregoing waiver have been explained by counsel to the
Parties. The Parties, and each of them, acknowledge that they may hereafter
discover facts different from, or in addition to, those which they now know or
believe to be true with respect to the Agreement and agree that this Agreement
and the releases contained herein shall be and remain effective in all respects
notwithstanding such different or additional facts or the discovery thereof.

Section 8. Reinstatement. In the event that this Agreement, the Assignment
Agreement or the Purchase and Sale Agreement by and among Broadridge Financial,
Broadridge Securities Processing Solutions, Inc. and Apex Clearing Holdings LLC
dated as of May 31, 2012 shall be invalidated, declared to be null and void, or
declared to be unenforceable by a court of competent jurisdiction, (i) the
Broadridge Seller Note shall be reinstated in the original principal amount of
$20,578,155 and the provisions of Section 2 hereof shall be void, shall not be
enforceable against Broadridge, and shall be of no further force and effect;
(ii) the Termination Claims shall be reinstated against PWI and PFSI (in an
amount not less than $87 million); (iii) the Remaining MSA Termination Claims
shall not be limited to an aggregate of $20 million, and the provisions of
Section 5 hereof shall be void, shall not be enforceable against any party, and
shall be of no further force and effect; (iv) the provisions of Section 7 hereof
shall be void, shall not be enforceable against any party, and shall be of no
further force and effect; and (v) the Letter Agreement of even date herewith
between Ridge (whose name is to be changed to Apex Clearing Corporation) and
Broadridge Financial shall be terminated and of no further force or effect.

Section 9. Representations. Each Party represents and warrants to each other
Party, that (i) the execution, delivery and performance by such Party of this
Agreement is within the powers of such Party and have been duly authorized by
all necessary action on the part of such Party, (ii) this Agreement has been
duly executed and delivered by such Party and constitutes a valid and binding
obligation of such Party, enforceable against such Party in accordance with the
terms hereof, (iii) it is not relying upon any statements, understandings,
representations, expectations or agreements other than those expressly set forth
in this Agreement, (iv) it has had the opportunity to be represented and advised
by legal counsel in connection with this

 

6



--------------------------------------------------------------------------------

Agreement, which it enters into voluntarily and of its own choice and not under
coercion or duress, (v) it has made its own investigation of the facts and is
relying upon its own knowledge and the advice of its counsel, (vi) it has no
expectation that any of the other Parties will disclose facts material to the
MSA Documents or this Agreement except as contemplated herein, and (vii) it
knowingly waives any and all claims that this Agreement was induced by any
misrepresentation or non-disclosure and knowingly waives any and all rights to
rescind or avoid this Agreement based upon presently existing facts, known or
unknown. Broadridge represents and warrants that as of the date hereof, it has
not sold, assigned or otherwise transferred any rights or claims arising
hereunder or otherwise as a result of the termination of the Broadridge Seller
Note and the Terminating Schedules.

Section 10. Further Assurances. The Parties, other than Ridge, agree to execute
and deliver, at no cost to Broadridge, such further documents and instruments
evidencing, pertaining to or facilitating the transactions contemplated by this
Agreement and the New Services Agreement as may be reasonably requested by
another Party from time to time.

Section 11. General.

(a) Assignment. Neither this Agreement, nor any of the rights, duties or
obligations hereunder, may be delegated or assigned by a Party hereto or thereto
without the prior written consent of the other Parties hereto except to an
affiliate, including, without limitation, any merger, consolidation acquisition
or amalgamation in which all or substantially all of its assets or equity
ownership are transferred or as part of any sale of all or substantially all of
the capital stock or assets. This Agreement shall be binding upon and shall
inure to the benefit of the Parties hereto and their respective successors and
permitted assigns.

(b) Obligations Several. The obligations of the Parties, other than Ridge, shall
be deemed to be several and not joint with the obligations of any other Party.
Ridge’s obligations under this Agreement shall be limited to the releases it is
providing pursuant to Section 7(b) hereof. Ridge shall have no liability for the
obligations of any other Broadridge Party under this Agreement, and no Party
shall proceed or make any claim against Ridge in respect of such obligations.

(c) Interpretation. Capitalized terms not otherwise defined herein shall have
the meanings ascribed to them in the MSA Documents. In this Agreement (i) the
words “hereof,” “herein,” “hereto,” “hereunder” and the like mean and refer to
this Agreement as a whole and not merely to the specific Article, Section,
subsection, paragraph or clause in which the respective word appears; (ii) the
meaning of defined terms shall be equally applicable to both the singular and
plural forms of the terms defined; (iii) the words “including,” “includes” and
“include” shall be deemed to be followed by the words “without limitation;”
(iv) the term “or” shall not be limiting; (v) references to agreements and other
contractual instruments shall be deemed to include all subsequent amendments and
other modifications thereto.

(d) Severability. If any provision of this Agreement (or any portion hereof) is
held to be invalid, illegal or unenforceable, then the validity, legality or
enforceability of the remainder of this Agreement shall not in any way be
affected or impaired thereby.

 

7



--------------------------------------------------------------------------------

(e) Notices. All notices, consents, approvals, agreements, authorizations,
acceptances, rejections, requests and waivers under this Agreement must be in
writing and shall be forwarded by registered or certified mail or nationally
recognized overnight courier and sent to:

To Broadridge:

Broadridge Financial Solutions, Inc.

1981 Marcus Avenue

Lake Success, NY 11042

Telephone:    (516) 472-5458

Attn:              General Counsel

With a copy to:

Squire Sanders (US) LLP

221 E. Fourth Street, Suite 2900

Cincinnati, OH 45202

Telephone:    (513) 361-1200

Attn:              Stephen D. Lerner

To Penson:

Penson Financial Services, Inc.

1700 Pacific Avenue, Suite 1400

Dallas, TX 75201

Telephone:    (415) 409-1531

Attn:              General Counsel

With a copy to:

Morgan, Lewis & Bockius LLP

1111 Pennsylvania Ave., NW

Washington, DC 20004-2541

Telephone:    (202) 739-3000

Attn:              Steven W. Stone

(f) Headings. The headings in this Agreement are intended for convenience of
reference and shall not affect their interpretation.

(g) Counterparts. This Agreement and any document necessary for closing the
transactions contemplated by this Agreement may be executed in counterparts,
each of which shall be deemed an original agreement, but all of which together
shall constitute one and the same instrument. This Agreement may be executed by
facsimile signature.

 

8



--------------------------------------------------------------------------------

(h) Governing Law. This Agreement shall be governed by, and construed and
enforced in accordance with, the Laws of New York applicable to agreements
wholly to be executed and to be performed therein.

(i) Third-Party Beneficiaries. This Agreement is by and between Broadridge and
Penson only and is not intended to confer and shall not confer any benefits or
rights upon any other persons not expressly made parties hereto, including,
without limitation, customers of Penson or service providers of Broadridge.

(j) Integration; No Modification. This Agreement and the agreements, instruments
and documents referred to in this Agreement contain the entire agreement of the
parties with respect to its subject matter and supersede all existing agreements
and all other oral, written or other communications between them concerning
their subject matter. This Agreement shall not be modified in any way except by
a writing signed by both parties.

[Signature Pages Follow]

 

9



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned have executed, or have caused to be
executed, this Agreement on the date first written above.

 

PENSON WORLDWIDE, INC. By:   /s/ Philip A. Pendergraft Name:   Title:   Chief
Executive Officer

 

PENSON FINANCIAL SERVICES, INC. By:   /s/ Philip A. Pendergraft Name:   Title:  
Chairman

 

PENSON FINANCIAL SERVICES CANADA INC. By:   /s/ Philip A. Pendergraft Name:  
Title:  

 

10



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned have executed, or have caused to be
executed, this Termination and Mutual Release Agreement on the date first
written above.

 

BROADRIDGE FINANCIAL SOLUTIONS, INC. By:   /s/ John Hogan Name:   Title:  

 

RIDGE CLEARING & OUTSOURCING SOLUTIONS, INC. By:   /s/ Joseph Barra Name:  
Title:  

 

BROADRIDGE FINANCIAL SOLUTIONS (CANADA) INC. By:   /s/ Adam D. Amsterdam Name:  
Adam D. Amsterdam Title:   President

 

11